1
                                   IN THE UNITED STATES DISTRICT COURT
2
                                       EASTERN DISTRICT OF CALIFORNIA
3

4
     GUADALUPE ESPARZA CARBAJAL,                        CASE NO. 1:20-cv-01157-GSA
5
                                 Plaintiff,             MOTION FOR WAIVER OF REQUIREMENT FOR
6                                                       DEFENDANT TO FILE PAPER COPY OF
                            v.                          CERTIFIED ADMINISTRATIVE RECORD WITH
7                                                       THE COURT; ORDER
     ANDREW SAUL, Commissioner of Social
8    Security,
                                                        (Doc. 13)
9                                Defendant.
10

11
            Defendant Andrew Saul, Commissioner of Social Security, hereby moves for waiver of the
12
     Court’s requirement to file a hard copy of the Certified Administrative Record (Dkt. 5 at 1). Due to the
13
     COVID-19 health emergency, Defendant is presently unable to produce a hard copy of the record to
14
     comply with the Scheduling Order. Accordingly, the Commissioner respectfully requests that the Court
15
     excuse him from the requirement.
16
     Dated: May 27, 2021                          Respectfully submitted,
17
                                                  PHILLIP A. TALBERT
18                                                Acting United States Attorney
19                                                /s/ Benjamin E. Hall
                                                  BENJAMIN E. HALL
20                                                Assistant U.S. Attorney
21

22
            IT IS SO ORDERED.
23

24

25      Dated:    May 27, 2021                       /s/ Gary S. Austin_______________
                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                         1
30
